Reinstated; Motion Granted; and Petition for Writ of Mandamus Dismissed
and Memorandum Opinion filed June 20, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00127-CV



                   IN RE ROBERT M. SPRAGUE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              257th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2005-48988

                        MEMORANDUM OPINION

      On February 11, 2014, relator Robert M. Sprague filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator complains of a number of pretrial evidentiary
rulings by The Honorable Judy Warne, presiding judge of the 257th District Court
of Harris County.

      On June 19, 2014, relator filed an agreed motion to dismiss this original
proceeding because the parties have settled the underlying case.            Relator’s
requested relief in the petition for writ of mandamus is now moot. The motion is
granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed
with prejudice.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher, and Wise.




                                         2